DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a gene set encoding each of SEQ ID NOs: 14-34 for Species Group A and artificially genomically integrated for Species Group B in the reply filed on 02 March 2021 is acknowledged.

Drawings
The drawings are objected to because figure numbers must be preceded by the abbreviation “FIG.” and the partial views of the figures must be identified by the same number followed by a capital letter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 and 18 recites “comprises at least twelve genes” later followed by “one or more nucleic acids”.  It is unclear if the ‘one or more nucleic acids’ are from the twelve genes or if they are different.  This claim language renders this claim indefinite.
Claims not mentioned are also rejected as they are dependent from a rejected claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claims 1 and 18, directed to “A method of colonizing the gut of a subject with a genetically modified, non-naturally occurring Bacteroides cell, the method comprising administering to the subject both: a genetically modified Bacteroides cell comprising a heterologous carbohydrate-utilization gene set that provides the genetically modified Bacteroides cell with an ability to utilize as a carbon source a porphyran and comprises at least twelve genes and one or more nucleic acids encoding a porphyranase; and porphyran”, is interpreted as twelve genes needed to provide the 
The specification does not adequately describe the twelve genes needed to perform the function of porphyran utilization, which in turn means the genus is not adequately described. The specification clearly indicates that ‘the shortest PUL candidate, containing 10 genes including both of the predicted porphyranases in the PUL, was not sufficient to impart porphyran utilization; however, when expanded to 24 of the 34 total genes, integration of this medium-sized PUL was sufficient to confer growth on porphyran’ (pg. 38, line 36 – pg. 37, line 2; Fig. 6). This means that it is highly unpredictable whether just any gene set, even genes that are recognized as carbohydrate-utilization genes would be sufficient to impart a Bacteroides cell with the ability to utilize porphyran as a carbon source. Therefore, the specification does not describe a common structure among the gene set required for porphyran utilization, providing a correlation between structure and function, or disclose a sufficient description of each species of the genes set claimed. While there is teaching that there are genes within a gene set of 34 capable for porphyran utilization (Table 6), there is no guidance to extrapolate which genes from this gene set actually perform the function. 
Considering the species of genes necessary for porphyrin utilization, the state of the art regarding these genes are illustrated by Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) who was able to associate a 40-gene PUL with the catabolism of porphyran, include 12 putative glycoside hydrolases (Fig. 1A and SI Appendix, Table S2).  Of these 12, Hehemann teaches that 4 are predicted to have endo-polysaccharolytic activity and may thus initiate porphyran degradation (pg. 19788, column 2, para 1).  Hehemann’s biochemical analysis revealed that the st paragraph in ‘Discussion’).  While Hehemann does disclose that 2 of the 12 hydrolases degrade porphyran, it remains to be know which species (twelve genes) of claim 1 is required for porphyran utilization.  
Accordingly, in view of the limited amount of guidance provided by the specification and the art and the unpredictability of the art, one of ordinary skill in the art would conclude that Applicant was not in possession of the genus of twelve genes required for porphyran utilization.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for making a genetically modified Bacteroides cell able to utilize porphyran as a carbon source utilizing just any heterologous carbohydrate-utilization gene set or just any twelve genes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the Invention
The claims of the instant application recite “A method of colonizing the gut of a subject with a genetically modified, non-naturally occurring Bacteroides cell, the method comprising Bacteroides cell comprising a heterologous carbohydrate-utilization gene set that provides the genetically modified Bacteroides cell with an ability to utilize as a carbon source a porphyran and comprises at least twelve genes and one or more nucleic acids encoding a porphyranase; and porphyran”.  The claims are directed to cells that comprise twelve genes from heterologous carbohydrate utilization gene sets wherein one or more nucleic acids encodes a porphyranase that have the function of utilizing porphyran as a carbon source.  Enablement of the claims turns on whether one of ordinary skill in the art could genetically modify a Bacteroides cell to have the ability to utilize porphyran as a carbon source without undue experimentation. 

State of the Art
Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) teaches that he was able to associate a 40-gene PUL of B. plebeius with the catabolism of porphyran (pg. 19790, 1st paragraph in ‘Discussion’) and examination of the genomic region surrounding these porphyran-inducible genes further suggested that the PUL is contained within an integrative and conjugative element ICE (pg. 19788, column 1, paragraph 1).  In contrast to the porphyran ICE, the element contained in B. thetaiotaomicron, another Bacteroides, harbors a PUL involved in fungal α-mannan degradation, but it is located amid ICE genes that are homologous between both species.  Thus, these two ICEs have very similar organization, but contain different PUL cargo. (pg. 19788, column 1, paragraph 2).  This evidence that suggests that not all bacteroides are capable of utilizing porphyran as a carbon source. B. plebeius is known to be capable of such utilization due obtaining the PUL by horizontal gene transfer (abstract). Hehemann’s disclosure teaches us that not all bacteroides have such horizontal gene transfer event or have PUL loci sufficient to utilize porphyran as a carbon source. 

Breadth of the Claims


Guidance of the Specification
The specification discloses that the PUL of B. plebeius comprises a full set of 34 genes. However, the claims recite “at least twelve”.  There is no single reduction to practice for the claimed invention as broadly claimed in which twelve genes were sufficient to make the cell utilize porphyrin as a carbon source. The specification clearly indicates that ‘the shortest PUL candidate, containing 10 genes including both of the predicted porphyranases in the PUL, was not sufficient to impart porphyran utilization; however, when expanded to 24 of the 34 total genes, integration of this medium-sized PUL was sufficient to confer growth on porphyran’ (pg. 38, line 36 – pg. 37, line 2; Fig. 6).  Thus, there’s no clear guidance for which the 24 genes were or how they relate to the 10 that were not sufficient. 
Figure 4 does suggest that the medium PUL includes the short PUL. However, this fails to disclose what the genes were and how they relate to SEQ ID NOs 1-34. Claims 1 and 18 are not limited to the preferred embodiment of SEQ ID NO 1-34, but instead broadly encompass any "heterologous carbohydrate-utilization gene set". Therefore, one of ordinary skill in the art has not been provided with sufficient guidance as to which subcombinations of SEQ ID NOs out of all 34 would be sufficient to cause the cell to utilize porphyran as a carbon source. Furthermore the specification does not provide guidance regarding the structure of those genes that would be necessary to utilize porphyran as a carbon source.

Experimentation Required

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7 and 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) and Yang (Yang et. al. Frontiers in Physiology. 2015. Vol 6, Article 216, 1-11).  The rejection of claims 3-7 and 11-13 are further evidenced by ABQC02000019.1 (Genbank Accession sequence for Bacteroides plebeius DSM 17135 B_plebeius-2.0.1_Cont2578, whole genome shotgun sequence, priority to 15-AUG-2012).
Regarding claim 1, Hehemann teaches a polysaccharide utilization locus (PUL) obtained by horizontal gene transfer (HGT) by the gut bacterium Bacteroides plebeius which responds to the polysaccharide porphyran from red algae, enabling growth on this carbohydrate (abstract). Examination of the genomic region surrounding these porphyran-inducible genes further suggested that the PUL is contained within an integrative and conjugative element (ICE) (heterologous carbohydrate-utilization gene set) (pg. 19788, column 1, paragraph 1).   Hehemann discloses that of the 40 genes that comprise the putative B. plebeius PUL, 12 putative glycoside hydrolase encoding 
Hehemann do not teach administering to the subject both the Bacteroides cell and porphyran for gut colonization.
Rey teaches colonizing the gut of a subject with a sulfate-reducing bacterial (SRB) species [0026-0027] in a combination that may further comprises an effective amount of at least one additional probiotic [0008] which may be a symbiotic microbe such as a Bacteroides [0058] cell that may or may not be genetically engineered [0059] for the purpose of for altering the gut microbiota and microbial fermentative activity in the gut in the subject [0006; abstract].
Yang teaches that dietary intervention using carbohydrates (prebiotics) alters the gut microflora composition by promoting the growth of beneficial bacteria such as Bifidobacterium, Lactobacillus, and A. muciniphila [pg. 2, col. 1, para 3].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to colonizing the gut of a subject with the Bacteroides plebeius cell of Hehemann for the purpose of altering the gut microbiota of the subject thereby enabling the subject these cell to grow and catabolize new carbohydrates such as porphyran.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of colonizing the gut of a subject by administering the carbohydrate of porphyran.  One 
Regarding claim 2, Hehemann’s teachings of wherein the heterologous carbohydrate-utilization gene or gene set comprises one or more nucleic acids encoding a porphyranase from the B. plebeius is discussed above applied to claim 1.
Regarding claims 3-7 and 11-13, SEQ ID NOs: 14-34 are inherently taught by Hehemann as they are in ABQC02000019.1 as containing the same locus tag from the same organism of the PUL locus genes of Hehemann (Fig. 1; Fig. S2).  Additionally the proteins that these genes encode both read on SEQ ID NOs: 14-34 and have 95% or more sequence identity to SEQ ID NOs: 14-34.  The corresponding locus and SEQ ID NOs are shown in the table below.  

B. Plebeius Homolog ID/
Locus Tag
SEQ ID NO
Product
BACPLE 01683 
14
hypothetical protein CDS
BACPLE 01684
15
glycosyhydrolase CDS
BACPLE 01685
16
hypothetical protein CDS
BACPLE 01686
17
hypothetical protein CDS
BACPLE 01688
18
hypothetical protein CDS
BACPLE 01689
19
beta-porphyranase B CDS
BACPLE 01692
20
hypothetical protein CDS
BACPLE 01693
21
beta-porphyranase A CDS
BACPLE 01694
22
hypothetical protein CDS
BACPLE 01695
23
hypothetical protein CDS
BACPLE 01696
24
hypothetical protein CDS

25
hypothetical protein CDS
BACPLE 01698
26
SusC/RagA family TonB-linked outer membrane protein CDS
BACPLE 01699
27
hybrid two component system
BACPLE 01700
28
alcohol dehydrogenase CDS
BACPLE 01701
29
acetylglucosamine-6-sulfatase CDS
BACPLE 01702
30
hypothetical protein CDS
BACPLE 01703
31
glycoside hydrolase CDS
BACPLE 01704
32
hypothetical protein CDS
BACPLE 01705
33
hypothetical protein CDS
BACPLE 01706
34
beta-galactosidase CDS


Regarding claim 10, Hehemann’s teachings of 40 genes (at least twenty) that comprise the putative B. plebeius PUL is discussed above applied to claim 1. 
Regarding claim 14, Hehemann teaches the B. plebeius PUL covering up to 40 ORFs from BACPLE_01667 to BACPLE_01706 [pg. 19787, col. 1, para 2], which corresponds to position 72258-132837 of ABQC02000019.1; thereby teaching wherein the carbohydrate-utilization gene set is at least 40 kb.
Regarding claim 17, Rey teaches where the symbiotic microbes can be formulated separately and administered using standard effective techniques, including orally [0067].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the combined method of Hehemann and Rey by administering the  Bacteroides cell and porphyran orally.  One of ordinary skill would be motivated to make this modification for the advantage of altering the gut microbiota of a subject through a form of .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) as applied to claim 1, and further in view of Farrar (Farrar et. al. 2005. Journal of Applied Microbiology, 98: 1191-1197).
The teachings of Hehemann and Rey are discussed above as applied to claim 1 and similarly apply to claim 8.  Hehemann and Ray do not teach wherein the genetically modified Bacteroides cell further comprises one or more therapeutic transgenes.
Farrar teaches where the Bacteroides ovatus (B. ovatus) was successfully engineered to produce and secrete biologically active MuIL2 in a xylan-inducible manner (abstract).  Farrar additionally discloses that Bacteroides ovatus is a major commensal colonic Gram-negative bacterium in humans and rodents for which cloning systems are available that allow the introduction of foreign DNA into the organism and integration into the genome (pg. 1192, column 1, paragraph 2).  Farrar successfully transferred a plasmid containing MuIL2 from E.coli into B. ovatus by conjugation and genomic integration (pg. 1192, column 2, paragraph 2).   Farrar further teaches the ability to develop a second generation of genetically engineered probiotic organisms, in which the production of immunotherapeutic agents such as a biologically active cytokine (therapeutic transgenes) for the treatment of inflammatory gut disorders by commensal bacteria in situ can be regulated and controlled by dietary factors. (pg. 1192, column 1, paragraph 2).    It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to add therapeutic transgenes that which can be produced by the genetically engineered bacteria in situ to the claimed invention as described above applied to claim 1. One would have been motivated .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) as applied to claim 1, and further in view of Smith (Chapter 15, Methods in Molecular Biology, Vol 47, 1995).
The teachings of Hehemann and Rey are discussed above as applied to claim 1 and similarly apply to claim 9.  Hehemann and Ray do not teach wherein the Bacteroides cell is not a B. plebeius cell or a B. ovatus cell.
Smith teaches that for Bacteroides, the method of choice for the introduction of foreign DNA into the host cells of interest has traditionally been to conjugate plasmid constructs from Escherichia coli (E.coli) to a Bacteroides recipient using an IncP conjugative helper plasmid.  Smith further discloses that “the conjugation approach has proven to be versatile, independent of plasmid size, and generally applicable to all of the Bacteroides species tested”.  Smith teaches that the Bacteroides strains including B. fragilis, B. uniformis, B. ovatus, and P. ruminicola have each been successfully transformed (see Table 1), but also discloses that successful transformation of B. thetaiotaomicron has not yet been reported (pg. 161-162).  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use B. fragilis or B. uniformis as the genetically modified of claim 1.  Smith’s disclosure of the B. fragilis strain used most often as a host for transformation (pg. 162) would have motivated one with a reasonable expectation of success to use another known strain.  

Claims 15-16, 18-22 is rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) as applied to claim 1, and further in view of Kelly (Kelly A. 2013 - deepblue.lib.umich.edu), Smith .
Regarding claim 15-16, 18, and 21.  The teachings of Hehemann and Rey are discussed above as applied to claim 1 and similarly apply to claims 15-16.  Hehemann and Rey do not teach wherein the carbohydrate-utilization gene set that is artificially genomically integrated.  Hehemann does show an interest, or is motivated, to artificially genomically integrate a cell with the gene set by an attempt to transfer the B. plebeius ICE into B. thetaiotaomicron, in which they were unsuccessful (pg. 19788, top of column 1; SI Appendix).   
The teachings of Kelly are discussed above as applied to claim 14 and similarly apply to claims 15-16. Kelly also teaches how the Bacteroidetes phylum can gain new polysaccharide utilization traits and established one genetic mechanism through which PULs are transferred between genomes (pg. 12).
The teachings of Smith are discussed above as applied to claim 9 and similarly apply to claims 15-16.
The teachings or Farrar are discussed above as applied to claim 8 and similarly apply to claims 15-16.
Ostrov teaches the process of recoding, the repurposing of genetic codons, as being a powerful strategy for enhancing genomes with functions not commonly found in nature (abstract).  Specifically he describes his experimental strategy for recoded genome validation which includes assembly of a ~50kb segment in the yeast Saccharomyces cerevisiae on a low-copy plasmid and electroporated directly into E. coli cells in which the wt. segment (nonrecoded chromosomal segment) is replaced by an antibiotic cassette such that cell viability depends solely on recoded gene expression (Fig. 2).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to genetically modify a Bacteroides cell with the PUL (heterologous carbohydrate-utilization gene set) of Hehemann using the method of Ostrov, Smith and Farrar.  Smith’s disclosure that conjugation of plasmids from E.coli to a Bacteroides as the preferred method to introduce foreign DNA into Bacteroides, is discussed above.  While Hehemann attempted conjugation, he attempted conjugation of the plasmid from one Bacteroides cell to another, rather than from an E.coli cell to a Bacteroides.  Hehemann’s unsuccessful attempt would not have discouraged one of ordinary skill in the art from transforming such PUL locus a different Bacteroides species by using well-known transformation techniques as described by Smith. Kelly’s disclosure Kelly’s disclosure of the identification of a ~50kb cluster containing 40 genes in B. plebeius type strain that may enable it to degrade porphyran inherently describes Hehemann’s PUL, and the disclosure about how the Bacteroidetes phylum can gain new polysaccharide utilization traits and established one genetic mechanism through which PULs are transferred between genomes (pg. 12) would motivate one skilled in the art to additionally find methods that will allow for the transformation of such large gene sets. Ostrov’s teachings of assembling large genome segments in yeast followed by electroporation in E.coli in order to for enhance genomes with functions not commonly found in nature would further motivate one skilled in the art to utilize Ostrov’s method of transformation.  Additionally both Smith and Farrar provide evidence where skilled artisans were successfully able to transform DNA into Bacteroides by conjugation of a plasmid from E.coli to Bacteroides.  Therefore, one of ordinary skill in the art would be extremely motivated to couple the methods of Ostrov and Smith.  The combined method would merely add Smith’s step of conjugation of the plasmid from E.coli to the Bacteroides after the E.coli cells have been electroporated with the plasmids assembled in yeast.  Given all of the guidance regarding successful transformation techniques of Smith, Ostrov, and Farrar, and further given all of the 
Regarding claim 19, the teachings of Farrar are discussed above as applied to claim 8.
Regarding claim 19, the teachings of Smith are discussed above as applied to claim 9.
Regarding claim 22-24, the teachings of Hehemann and ABQC02000019.1 are discussed above as applied to claims 5-7 and 11-13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-17, and 22-25 of copending Application No. 16047862 (reference application) in view of Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) and Rey (US 20160000837A1). Claim 1 of Copending Application 16047862 teaches a genetically modified Bacteroides cell comprising: a heterologous carbohydrate-utilization gene set that provides the genetically modified Bacteroides cell with an ability to utilize as a carbon source a porphyran, wherein the heterologous carbohydrate-utilization gene set: (i) is not found in the Bacteroides cell in nature; (ii) is artificially genomically integrated; and (iii) comprises one or more nucleic acids encoding a protein that has 80% or more sequence identity to SEO ID NO: 14, a protein that has 80% or more sequence identity to SEQ ID NO: 15, a protein that has 80%) or more sequence identity to SEQ ID NO: 16, a protein that has 80% or more sequence identity to SEO ID NO: 17, a protein that has 80% or more sequence identity to SEQ ID NO: 18, a protein that has 80% or more sequence identity to SEQ ID NO: 19. a protein that has 80%) or more sequence identity to SEQ ID NO: 20, a protein that has 80% or more sequence identity to SEQ ID NO: 21, a protein that has 80% or more sequence identity to SEQ ID NO: 22, a protein that has 80% or more sequence identity to SEQ ID NO: 23, a protein that has 80% or more sequence identity to SEQ ID NO: 24, a .  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application No. 16047862 do not teach administering to the subject both the genetically modified Bacteroides cell and a porphyran for gut colonization.
The teachings of Hehemann and Rey are discussed above as applied to claim 1.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have taken the genetically modified Bacteroides cell of the copending claims and use it to colonize the gut of a subject with the Bacteroides plebeius cell of Hehemann for the purpose of altering the gut microbiota of the subject thereby enabling the subject these cell to grow and catabolize new carbohydrates such as porphyran.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636